UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                         No. 16-1780


In re: RICHARD P. MEABON; EVELYN L. MEABON

------------------------------

RICHARD P. MEABON,

                        Debtor – Appellant,

                v.

R. KEITH JOHNSON,

                        Trustee – Appellee,

                and

EVELYN L. MEABON,

                        Debtor.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:15-cv-00398-RJC; 10-30455; 12-
03218)


Submitted: September 7, 2017                             Decided: September 28, 2017


Before SHEDD, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Kurt Friedrich Hausler, HAUSLER LAW FIRM, PLLC, Charlotte, North Carolina, for
Appellant. R. Keith Johnson, Stanley, North Carolina; John C. Woodman, SODOMA
LAW, P.C., Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In 2010, Richard P. Meabon filed for Chapter 7 bankruptcy relief and received a

discharge. However, the bankruptcy court revoked Meabon’s discharge in 2014 because

Meabon improperly failed to disclose certain trust interests on his Chapter 7 petition.

Meabon appealed the revocation order to the district court, which dismissed his appeal as

frivolous. In 2015, Meabon filed a Rule 60(b) motion in bankruptcy court seeking relief

from the order revoking his discharge. The bankruptcy court denied his motion, and

Meabon appealed to the district court. The district court again entered an order dismissing

the appeal as frivolous. Meabon now appeals the district court’s order dismissing his

appeal of the bankruptcy court’s order denying his Rule 60(b) motion.

       Meabon asserts that the district court abused its discretion by dismissing his appeal

as frivolous. After reviewing the record and the district court’s opinion, we find the

district court did not abuse its discretion or commit other reversible error. Accordingly,

we affirm substantially for the reasons stated by the district court. See Meabon v.

Johnson, No. 3:15-cv-00398-RJC (W.D.N.C. June 6, 2016). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3